Order- reversed, with ten dollars costs and disbursements, and ordered that plaintiff render, within ten days after-entry of order herein, a verified bill of particulars, answering the first, second and seventh requests, so much of the eighth request as calls for the time, place, manner, extent, kind of the services, support, attention, care and assistance that is referred to in such request; and as regards the ninth request, the amount of money and other valuable considerations paid, the time and place of payment or payments, the names and addresses, so far as known, of the persons to whom paid, and the manner of payments, and that she also state amount of money deposited, which was saved and owned by herself. No opinion. Jenks, P. J., Thomas, Carr, Woodward and Rich, JJ., concurred.